Citation Nr: 0739436	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-11 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement for arthritis of the knees.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement for a lumbosacral strain. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Procedural history

The veteran served on active duty in the United States Army 
from February 1959 to February 1961.

In December 1983 the veteran filed a claim of entitlement to 
service connection for a right knee condition.  The RO denied 
this claim in a June 1984 rating decision based on the 
veteran's failure to prosecute his claim.  The veteran was 
properly notified of the RO's decision.  He did not appeal.

In August 1994 the veteran filed a claim seeking, in part, 
entitlement to service connection for arthritis of the 
bilateral knees and lower back pain.  His claims were denied 
in a December 1994 rating decision.  The veteran filed a 
timely notice of disagreement and a statement of the case 
(SOC) was issued.  After the submission of additional 
evidence, the RO issued a rating decision in April 1995 which 
again denied the veteran's claims.  The veteran perfected an 
appeal of his bilateral knee claim with the filing of his 
substantive appeal (VA form 9) in November 1995.  

In January 1998 the Board remanded the veteran's bilateral 
knee claim to the RO for additional evidentiary development.  
In the same decision the Board construed testimony in the 
veteran's June 1997 hearing transcript as an attempt to 
reopen his claim of entitlement to service connection for a 
lower back disability and referred the issue to the RO.  
After the evidentiary development requested by the Board was 
completed, the issue of entitlement to service connection for 
arthritis of the knees was returned to the Board.  The Board 
denied the veteran's claim in an October 2000 decision.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the Court).  

While the matter was pending before the Court, in March 2001, 
a representative of VA's Office of General Counsel filed an 
unopposed motion for remand, in light of the Court's then 
recent decision in Holliday v. Principi, 14 Vet. App. 280 
(2001).  
In a May 2001 order, the Court vacated the Board's October 
2000 decision and remanded the matter for readjudication. 

In a June 2002 decision, the Board again denied the veteran's 
claim for entitlement to service connection for arthritis of 
the knees.  In August 2002 the veteran requested that the 
Board reconsider its June 2002 denial.  The motion was denied 
by a Deputy Vice Chairman of the Board on October 9, 2002.  

In the above-mentioned February 2004 rating decision, the RO 
reopened and denied the veteran's claims of entitlement to 
service connection for arthritis of the knees and lumbosacral 
strain.  The veteran has timely perfected an appeal.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further procedural development.  

Although the RO sent the veteran a notice letter in September 
2003, that letter did not satisfy all of the requirements of 
the Veterans Claims Assistance Act of 2000 (the VCAA).  
Specifically, the September 2003 letter did not inform the 
veteran of what evidence is necessary to substantiate a claim 
for service connection.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007).  Therefore, the RO has not 
informed the veteran of "what the evidence must show" 
provision of 38 C.F.R. § 3.159(b).

In addition, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date. Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim. 
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The veteran has not received appropriate notice under 
Dingess.  This, too, must be accomplished.

If, as here, there is a procedural defect with respect to the 
notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial.  See 
Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007). 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should send the veteran a 
corrective VCAA notice, to include 
providing notice of what the evidence must 
show in order to establish a service 
connection claim.  Dingess notice should 
also be provided.  A copy of the letter 
should be sent to the veteran's 
representative.

2.  If it is warranted by the state of the 
record, VBA should then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



